23 F.3d 400NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Ebert Mark CROSS, Plaintiff Appellant,v.COUNTY COMMISSION OF WOOD COUNTY;  Stephen Griener, Sheriff;Mark Rhodes, Chief Jail Administrator;  R. Nelson,Lieutenant;  John Does, and unknown defendants, eachdefendant is sued in their individual capacity, Defendants Appellees.
No. 93-6820.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 9, 1994Decided May 9, 1994.

Appeal from the United States District Court for the Southern District of West Virginia, at Parkersburg.  Charles H. Haden II, Chief District Judge.  (CA-91-1215)
Ebert Mark Cross, Appellant Pro Se.
Richard Allen Hayhurst, Parkersburg, WV, for Appellees.
S.D.W.Va.
AFFIRMED.
Before HALL and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Cross v. County Comm'n of Wood County, No. CA-91-1215 (S.D.W. Va.  July 30, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED